UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedMarch 31, 2015 oTransition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-52690 ROCKDALE RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Colorado 86-1061005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ost Oak, Suite 512 Houston, Texas (Address of principal executive offices) (Zip Code) (832-941-0011) (Issuer’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer oAccelerated filero Non-accelerated filer oSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 18,953,152 shares of common stock as of June 30, 2015. Table of Contents TABLE OF CONTENTS Part I Financial Information Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 4. Controls and Procedures 11 Part II Other Information Item 6. Exhibits 12 Signatures 13 Table of Contents PART I Item 1.Financial Statements ROCKDALE RESOURCES CORPORATION BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets Cash $ $ Accounts receivable Other current assets Total current assets Property & equipment Oil and gas, on the basis of full cost accounting Evaluated properties Furniture, equipment & software Less accumulated depreciation ) ) Net property and equipment Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Current maturities of installment notes payable Advances from Affiliates - Deferred rent Total current liabilities Asset retirement obligations Convertible debt - related party, net of discount of $296,188 and $324,553 Installment note payable Total Liabilities Stockholders' Equity Preferred stock, $.10 par value; 1,000,000 shares authorized; No shares issued & outstanding - - Common stock, $.001 par value; 50,000,000 shares authorized; 18,953,152 and 19,353,152 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Table of Contents ROCKDALE RESOURCES CORPORATION STATEMENT OF OPERATIONS (Unaudited) Three Months Ended March 31, 2015 Three Months Ended March 31, 2014 Oil and gas sales $ $ Operating expenses Lease operating expense Production tax General and administrative expenses Depreciation, depletion and amortization Asset retirement obligation accretion - Total operating expenses Loss from operations ) ) Interest (expense) ) ) Other income (expense) - Net loss from continuing operations before taxes ) ) Net loss $ ) $ ) Loss per share (Basic and fully diluted) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying notes are an integral part of these unaudited financial statements. 4 Table of Contents ROCKDALE RESOURCES CORPORATION STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2015 Three Months Ended March 31, 2014 Cash Flows from Operating Activities Net loss $ ) $ ) Adjustment to reconcile net loss to net cash provided by/(used in) operating activities: Depreciation and amortization Accretion of debt discount ARO accretion - Stock-based compensation expense - employees Stock-based compensation expense – consultants - Changes in operating assets and liabilities Accounts receivable Other assets Accounts payable Accrued liabilities Deferred rent - ) Net cash flows from operating activities ) Cash Flows from Investing Activities Capital expenditures on oil and gas properties - ) Cash flows from investing activities - ) Cash Flows from Financing Activities Proceeds from issuance of common stock - Advances from Affiliates - Payments on notes payable ) ) Cash flows from financing activities Net change in cash and cash equivalents ) Cash and cash equivalents Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES Interest Paid $ $ NON-CASH INVESTING AND FINANCIAL DISCLOSURES Change in accounts payable for expenditures on oil and gas properties - Initial recognition of asset retirement obligations $ - $ The accompanying notes are an integral part of these unaudited financial statements. 5 Table of Contents ROCKDALE RESOURCES CORPORATION NOTES TO FINANCIAL STATEMENTS FOR THETHREE MONTHS ENDED MARCH 31, 2015 (Unaudited) NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION Rockdale Resources Corporation (“we”, “us”, the “Company”) was formed for the purpose of oil and gas exploration, development, and production.The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”). Basis of Presentation The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the results of operations for the interim periods presented have been reflected herein. The results of operations for such interim periods are not necessarily indicative of operations for a full year. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year, 2014, as reported in Form 10-K, have been omitted. NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting policies applied in the preparation of the accompanying financial statements follows. Management Estimates—The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Recent Accounting Pronouncements The Company has evaluated all the recent accounting pronouncements through the filing date and believes that none of them will have a material effect on the Company. NOTE 3. GOING CONCERN The Company has suffered recurring losses from operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern.The Company plans to generate profits by reworking its existing oil or gas wells and drilling additional wells, as needed.The Company will need to raise funds through either the sale of its securities, issuance of corporate bonds, joint venture agreements and/or bank financing to accomplish its goals. The Company does not have any commitments or arrangements from any person to provide the Company with any additional capital, at this time.If additional financing is not available when needed, the Company may need to cease operations. The Company may not be successful in raising the capital needed to drill and/or rework existing oil wells.Any additional wells that the Company may drill may be non-productive.Management believes that actions presently being taken to secure additional funding for the reworking of its existing infrastructure will provide the opportunity for the Company to continue as a going concern.Since the Company has an oil producing asset, its goal is to increase the production rate by optimizing its current infrastructure.The accompanying financial statements have been prepared assuming the Company will continue as a going concern; no adjustments to the financial statements have been made to account for this uncertainty. 6 Table of Contents ROCKDALE RESOURCES CORPORATION NOTES TO FINANCIAL STATEMENTS FOR THETHREE MONTHS ENDED MARCH 31, 2015 (Unaudited) NOTE 4. EQUITY Stock based compensation of $33,778 was recorded related to shares issued to David N. Baker, former CEO and Director of the Company, during the three months ended March 31, 2015. The Company received 400,000 shares from David N. Baker upon his resignation and cancelled the certificates with its transfer agent. Preferred Stock – 1,000,000 shares authorized, none issued or outstanding. Common Stock - no new shares were issued in the first quarter of 2015 Summary information regarding common stock warrants issued and outstanding as of March 31, 2015, is as follows: Warrants Weighted Average Exercise Price Aggregate intrinsic value Weighted average remaining contractual life (years) Outstanding at year ended December 31, 2014 $ $
